Daly, J.
The question in this case is whether a person who has filed a mechanic's lien, and is made a party defendant to an action brought by another lienor to foreclose, must file a notice of pendency of action in order to continue his lien. Chapter 342, Laws 1885, § 6. Our general term has held that he need not, (5 N. Y. Supp. 918,) and we are requested to permit an appeal to the court of appeals. As the act is general, and there may be a difference of opinion in the state on the question, I am in favor of facilitating its settlement by the court of last resort. All concur.